ANDERSON, Justice,
for the Court:
Anthony Ellis Dedeaux was convicted in the Circuit Court of Harrison County of aggravated assault with a deadly weapon and sentenced to a term of twenty years imprisonment and ordered to pay restitution. From this conviction and sentence, he appeals. .
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), we find that this appeal raises no issues which require discussion. See Willis v. State, 475 So.2d 163 (Miss.1985), and Jordan v. State, 474 So.2d 622 (Miss.1985). We affirm the conviction of aggravated assault with a deadly weapon and sentence of twenty years with restitution to be paid to appellant’s victim.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.